DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 18: it is not clear what applicant means by a second calibration since no first calibration has been described in claims 1, 17, which claim 18 is dependent on.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 1-3, 7-13, 15, 17-20 is/are rejected under U.S.C. 102 as being anticipated by Schmidt et al. (U.S. 20090050806) [hereinafter Schmidt].
For claims 1-3, 7-13, 15, 17-20: Schmidt discloses an IR camera module and a visible camera module with VL lens 13, IR lens 14, a laser pointer 18, a memory with calibration data [0057]. “This calibration data includes X and Y image (row/ columns) offsets calculated for each focus distance. By utilizing the sensed infrared lens focus position and the factory calibration data, the correct X and Y sensor offsets of the partial area from the visible-light sensor to be displayed can be computed and used to select the appropriate visible-light sensor area for the current infrared focus distance. That is, as the focus distance of the infrared lens is changed, different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible-light images for objects at the focus distance. FIG. 9 shows a combined picture-in-a-picture display of visible-light and infrared images misaligned, i.e. uncorrected for parallax error. FIG. 10 shows the same images corrected for parallax error. Referring to FIG. 9, the center quarter of the display shows a blurry (unfocused) and unregistered infrared-only image 40 placed within the surrounding framework of a visible only image 42. The rectangular dark sections 44 in the image are misaligned (unregistered) showing the parallax error resulting from the unfocused infrared image 44. Referring to FIG. 10, the rectangular dark sections 44 in the infrared image 40 are registered with the portions of such sections 44 in the visible only image 42, showing that infrared image is now properly focused. FIGS. 9 and 10 highlight a method by which a user of camera 10 could focus the infrared image 40 by merely rotating focus ring 16 until image 40 is properly registered. Although FIGS. 9 and 10 show the center quarter of the display as infrared only, this same method and technique could be used for a blended visible  (non-opaque) and infrared image (For claim 7), whether the images are shown picture in picture, full display, alarm mode, or other display modes.” “The camera will enable the operator to adjust the alpha blending of the visible and infrared images from the extremes of infrared-only (FIG. 14) or visible-only (FIG. 15) to any combination of alpha blending between these two extremes (FIG. 16). Note that although the infrared image is not visible in FIG. 15, the underlying infrared image data is used to display the correct object temperature 52 in the visible light image. Thus, as the cursor is moved over the visible-light image, the temperature 52 associated with the cursor's location on the image is displayed” [0072].
“With calibration data correcting for parallax between the laser pointer and the infrared image and the ability to see the actual laser spot in the VL image, a process for monitoring and aiding the infrared focus is possible. FIGS. 29 and 30 show an associated sequence of events. In this case, the location of the laser spot 220 is visible in the VL image (FIG. 29) and substantially at the center of the display (For claim 17). The camera according to the embodiments of the invention has been calibrated in the factory to generate a computer-generated laser spot reference mark 222 that indicates the location of the laser spot in a focused infrared image using parallax calibration data as a function of infrared camera module focus distance. This reference mark may be displayed in the IR image or the VL image (that overlaps the IR image). In FIG. 29, the reference mark 222 is shown in the VL only image. As the infrared lens is adjusted, the mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30), the focus adjustment may stop and the infrared camera module is in focus. This allows the most novice operator to focus the infrared lens and eliminates the subjective nature of focusing” [0098].
For claim 11: Schmidt shows in FIG. 5 geometrically, the derivation of the parallax equation (eq. 1). As can be seen by the equation, parallax can be reduced by minimizing the distance (d) between the visible-light and infrared optical apertures, and also by choosing short focal length lenses. In certain embodiments, the focal lengths of the visible-light and infrared lens (f) can be altered in the field by changing lenses, or using optical systems that include multiple focal lengths or continuous zoom. In the embodiments with fixed focal length lenses, the focal lengths remain constant during operation once the lenses are installed. Hence, during camera operation, parallax is simply a function of distance (d) to the target. In the embodiment shown, the focal length (f) of each lens is the same. In alternate embodiments, the focal lengths (f) of the infrared lens and the visible lens may differ from each other [0047].
Schmidt also teaches capturing output of a visible light camera (VLC) and output of an infrared array sensor using a system including the VLC, the infrared array sensor, a laser pointer, a memory, and a display (e.g., “... camera display ... camera's non-volatile memory ... laser pointer spot 100 on the target can be seen in the visible-light image (FIG. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25) ...” [0050], [0057], [0094];
b) scaling the output of the VLC and the output of the infrared array sensor to generate a scaled VLC output and a scaled thermal output (e.g., “... FIG. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the camera display, the visible-light image is scaled to match the camera display ...” in paragraph 50);
c) aligning the scaled VLC output to the scaled thermal output to generate an aligned image based on the scaled VLC output and the scaled thermal output (e.g., “... as the focus distance of the infrared lens is changed, different areas of the visible-light
sensor image are extracted and displayed, resulting in registration of the infrared and visible-light images for objects at the focus distance ...” [0057];
d) determining one or more alignment values based on the aligned image (e.g.,
 “... Calibration data includes X and Y image offsets calculated for each focus distance ...” [0057];
e) outputting, by the laser pointer, a light beam to produce a laser dot on a target and then capturing a further output of the VLC, wherein the further output of the VLC includes a representation of the laser dot (e.g., “... location of the laser spot 220 is visible in the VL image (FIG. 29) ...” [0098];
f) displaying, on the display, the further output of the VLC, and an alignment marker (e.g., “... computer-generated laser spot reference mark 222 ... reference mark may be displayed in the IR image or the VL image ...” [0098]:
g) shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “... mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30) ...” [0098];
For claim 3: Radiometric functionality may still be applied to these pixels such that the actual sensed temperature (e.g., an average within the IFOV) of the hottest pixel or the center pixel (or centrally located pixels) may be displayed [0051].
For claim 15: determining one or more coordinates of the output of the infrared array sensor based on one or more coordinates of the further output of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display (e.g., “... lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance ...” [0057]; and (i) storing in the memory the one or more coordinates of the output of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared array sensor (e.g., “... lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance ...” [0057].
Schmidt also disclose that the output of the VLC and the output of the infrared array sensor are captured at a first operating distance (e.g., “... focus distance of approximately 8 feet ...” or “... close focus distance to the camera (typically about 2 feet) ...” [0057].
For claim 2: A camera producing visible images with thermal data, the camera comprising: a visible light (VL) camera module having a VL sensor array of pixels and VL optics for detecting VL images of a target scene; an IR sensor array of pixels and IR optics for detecting thermal data in a target scene, the IR sensor array of pixels having substantially fewer pixels than the VL sensor array of pixels; a display for concurrently displaying images from the VL camera module and thermal data from the IR sensor array of pixels, an instantaneous field of view (IFOV) of each IR pixel displayed on the display being much larger than the IFOV of each VL pixel displayed on the display (Claim 12 of Schmidt).
For claims 8-10: “A display 20 is located on the back of the camera so that infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed” [0036].  This would suggest selecting near or far operating distance. Because the camera according to the embodiments of the invention has been calibrated in the factory to identify the location of the laser spot in the infrared image using parallax calibration data as a function of infrared camera module focus distance, the camera operator does not need to see displayed the laser spot in the VL image. If the target is at a distance and/or has a low reflection for the laser wavelength, the laser spot may be too weak for the VL camera to show prominently on the camera display but it can still be seen on the target by the human observer. FIGS. 27 and 28 show an associated sequence of events. In this case, the infrared focus is adjusted as normally done by observing the sharpness of the infrared image. A computer-generated laser spot reference mark 200 is registered with the infrared image so that a representative mark (e.g., circle) is displayed on the infrared image (FIG. 27). The camera operator then adjusts the camera pointing until the laser calibration mark 200 lies over the infrared point-of-interest 202 (FIG. 28). Once that happens, the laser beam then strikes the target at the point of interest [0095].
For claim 13: Schmidt teaches scaling the image to match the camera display 252 screen [[0050], [0051].This would suggest bi-linear and decimation scaling of the IR sensor.
Also located on the back of the camera are user controls 22 to control the display mode and activate or deactivate the laser pointer.
Furthermore, Schmidt discloses that the first operating distance consists of a near operating distance (e.g., “... close focus distance to the camera (typically about 2 feet) ...” in paragraph 58).
Schmidt discloses that the first operating distance consists of a far operating distance (e.g., “... focus distance of approximately 8 feet ...” [0058].
Schmidt also disclose that the infrared array sensor includes a thermopile array (e.g., “... thermopile arrays ...” [0052].
For claim 17: Schmidt also disclose determining a position of the representation of the laser dot on the display, wherein shifting the alignment marker or the representation of the laser dot includes shifting the alignment marker so that the alignment marker is shown at the position of the representation of the laser dot on the display (e.g., “... mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30) ...” [0098].
Schmidt discloses a computing system comprising one or more processors (e.g., “... PC Software All of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera ...” [0086], [0087] configured to:
- capture output of a visible light camera (VLC) and output of an infrared array sensor using a system including the VLC, the infrared array sensor, a laser pointer, a memory, and a display (e.g., “... camera display ... camera's non-volatile memory ... laser pointer spot 100 on the target can be seen in the visible-light image (Fig. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25) ...” [0050], [0057], [0094];
- scale the output of the VLC and the output of the infrared array sensor to generate a scaled VLC output and a scaled thermal output (e.g., “... Fig. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the camera display, the visible-light image is scaled to match the camera display ...” [0050];
- align the scaled VLC output to the scaled thermal output to generate an aligned image based on the scaled VLC output and the scaled thermal output (e.g., “... as the focus distance of the infrared lens is changed, different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible-light images for objects at the focus distance ...” [0057];
- determine one or more alignment values based on the aligned image (e.g., “... Calibration data includes X and Y image offsets calculated for each focus distance ...”[0057];
- output, by the laser pointer, a light beam to produce a laser dot on a target and then capturing a further output of the VLC, wherein the further output of the VLC includes a representation of the laser dot (e.g., “... location of the laser spot 220 is visible in the VL image (FIG. 29) ...” [0098];
- display, on the display, the further output of the VLC, and an alignment marker (e.g., “... computer-generated laser spot reference mark 222 ... reference mark may be displayed in the IR image or the VL image ...” [0098]:
- shift the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “... mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30) ...” [0098];
- determine one or more coordinates of the output of the infrared array sensor based on one or more coordinates of the further output of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display (e.g., “... lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance ...” [0057]; and (i) store in the memory the one or more coordinates of the output of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared array sensor (e.g., “... lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance ...” [0057].
For claim 20: Schmidt discloses a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system (e.g., “... PC Software All of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera ...” [0086], [0087] to perform functions comprising:
- capturing output of a visible light camera (VLC) and output of an infrared array sensor using a system including the VLC, the infrared array sensor, a laser pointer, a memory, and a display (e.g., “... camera display ... camera's non-volatile memory ... laser pointer spot 100 on the target can be seen in the visible-light image (Fig. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (Fig. 25) ...” [0050], [0057], [0094];
- scaling the output of the VLC and the output of the infrared array sensor to generate a scaled VLC output and a scaled thermal output (e.g., “... Fig. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the camera display, the visible-light image is scaled to match the camera display ...”  [0050];
- aligning the scaled VLC output to the scaled thermal output to generate an aligned image based on the scaled VLC output and the scaled thermal output (e.g., “... as the focus distance of the infrared lens is changed, different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible-light images for objects at the focus distance ...” [0057];
- determining one or more alignment values based on the aligned image (e.g.,
“... Calibration data includes X and Y image offsets calculated for each focus distance ...” [0057];
- outputting, by the laser pointer, a light beam to produce a laser dot on a target and then capturing a further output of the VLC, wherein the further output of the VLC includes a representation of the laser dot (e.g., “... location of the laser spot 220 is visible in the VL image (Fig. 29) ...” [0098];
- displaying, on the display, the further output of the VLC, and an alignment marker (e.g., “... computer-generated laser spot reference mark 222 ... reference mark may be displayed in the IR image or the VL image ...” [0098]:
- shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “... mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (Fig. 30)...” [0098];
- determining one or more coordinates of the output of the infrared array sensor based on one or more coordinates of the further output of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display (e.g., “... lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance ...” [0057] (For claim 18); 
- storing in the memory the one or more coordinates of the output of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared array sensor (e.g., “... lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance ...” [0057] (For claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Aoyama (U.S. 20050117781).
Schmidt discloses the device/ method as stated above.
Schmidt does not explicitly teach a sensor number assigned to a sensor of the IR array sensor, as stated in claim 16.
Aoyama discloses an IR camera/ sensor array wherein each pixel/ sensing element/ sensor has an ID number [0090].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to assign an ID number to each pixel, so as to enable the operator to eliminate the failing pixel, in order to provide more accurate results of measurements,
           Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kaplun Mucharrafille et al.  (U.S. 20160334284) [hereinafter Kaplun].
            Schmidt also discloses [0057] that “... determined at the factory and stored with other camera calibration data ...”, the method of Schmidt lacks an explicit description that a target of the scaled VLC output is a blackbody object. 
However, calibration is well known in the art (e.g., see “... platform 23 with longitudinal graduated scale 24 as distance indicator ... means for centering and leveling (not shown) the standard equipment and equipment to calibrate to the center of the cylindrical cavity of the black body 2 ... instrument to be measured is a thermal camera (not shown) ...” in paragraph 242 and 245 of Kaplun). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional calibration (e.g., comprising removably affixing the system to a means for centering and leveling configured to hold the system a particular distance from a target including a blackbody 2) for the calibration of Schmidt and the results of the substitution would have been predictable. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide a known conventional calibration (e.g., comprising a blackbody object as a calibration target for the system) as the calibration of Schmidt.
             Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et a/. (US 2009/0050806) in view of Rudmann et al. (U.S. 20170012069) [hereinafter Rudmann].
            For claim 6: Schmidt also discloses that the infrared array sensor and the laser pointer are disposed within a housing (e.g., see “... a camera housing 12, a Visible-Light (VL) lens 13, an infrared lens 14, focus ring 16 and a laser pointer 18 as well as various electronics located within the housing ...” in paragraph 36), 
          For claim 6:  The method of Schmidt lacks an explicit description that the housing comprises a component aligner affixed to a substrate. However, housings are well known in the art (e.g., see “... image sensor 32, which can be implemented, for example, as a CCD or CMOS pixel array that is operable to sense light (e.g., IR, visible, or UV) of a particular wavelength or range of wavelengths ... upper surface of the spacer 42 can be in contact with the sensor-side of the transparent cover 38, and the lower surface(s) of the spacer can be in contact with the upper surfaces of the sensors 32 ... sensor alignment edge 404 can be customized (e.g., machined) such that the focal length and any tilt are corrected. As shown in. FIG. 7B, the alignment edge 404 is placed in direct contact with an inactive portion of the image sensor 432 (e.g., near the periphery of the sensor 432) ... include different types of active optoelectronic components, including light emitters (e.g., light emitting diodes (LEDs), infra-red (IR) LEDs, organic LEDs (OLEDs), infra-red (IR) lasers or vertical cavity surface emitting lasers (VCSELs)) ...” in paragraphs 30, 32, 51, and 68 of Rudmann et al.). It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”. KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)). See MPEP § 2143. In this case, one of ordinary skill in the art could have substituted a known conventional housing (e.g., comprising a spacer 42 affixed to a cover 38 “such that the focal length and any tilt are corrected”) for the housing of Schmidt and the results of the substitution would have been predictable. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide a known conventional housing (e.g., comprising a component aligner affixed to a substrate) as the housing of Schmidt. 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 05, 2022